Dismissed and Opinion Filed January 13, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00953-CR
                               No. 05-21-00954-CR

                  EX PARTE HAXAN WALDELL PALMER

               On Appeal from the 283rd Judicial District Court
                            Dallas County, Texas
         Trial Court Cause Nos. W18-58281-T(B) & W18-58280-T(C)

                        MEMORANDUM OPINION
                    Before Justices Myers, Molberg, and Garcia
                            Opinion by Justice Molberg
      Haxan Waldell Palmer has filed a notice of appeal attempting to appeal from

the trial court’s alleged inaction on an application for writ of habeas corpus he has

filed pursuant to article 11.07 of the Texas Code of Criminal Procedure. Appellant

requests that the Court order the trial court to conduct a hearing on the writ

application.

      Appellant was convicted in the underlying cases and sentenced to seven years’

imprisonment. See Palmer v. State, No. 05-21-00046-CR, 2021 WL 423169 (Tex.

App.—Dallas Feb. 8, 2021, no pet.) (mem. op., not designated for publication). After

a final felony conviction, the court of criminal appeals has exclusive authority to
grant post-conviction habeas relief. See TEX. CODE CRIM. PROC. art. 11.07, § 5; Bd.

of Pardons and Paroles ex rel. Keene v. Ct. of Appeals for Eighth Dist., 910 S.W.2d

481, 483 (Tex. Crim. App. 1995) (orig. proceeding) (per curiam).

       Only the court of criminal appeals has jurisdiction to order a trial court to rule

on a pending article 11.07 writ application. Padieu v. Ct. of Appeals of Tex., Fifth

Dist., 392 S.W.3d 115, 117–18 (Tex. Crim. App. 2013); see also In re Ward, No.

12-15-00142-CR, 2015 WL 3505189, at *1 (Tex App.—Tyler June 3, 2015, orig.

proceeding) (mem. op.) (not designated for publication). The Court requested

appellant file a letter brief to explain the basis for the Court’s jurisdiction, but he did

not respond to the Court’s request.

       Concluding we lack jurisdiction to review this article 11.07 writ proceeding,

we dismiss the appeals for want of jurisdiction.




                                              /Ken Molberg//
210953f.p05                                   KEN MOLBERG
210954f.p05                                   JUSTICE




                                           –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

EX PARTE HAXAN WALDELL                       On Appeal from the 283rd Judicial
PALMER                                       District Court, Dallas County, Texas
                                             Trial Court Cause No. W18-58281-
No. 05-21-00953-CR                           T(B).
                                             Opinion delivered by Justice
                                             Molberg. Justices Myers and Garcia
                                             participating.

      Based on the Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 13th day of January, 2022.




                                       –3–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

EX PARTE HAXAN WALDELL                       On Appeal from the 283rd Judicial
PALMER                                       District Court, Dallas County, Texas
                                             Trial Court Cause No. W18-58280-
No. 05-21-00954-CR                           T(C).
                                             Opinion delivered by Justice
                                             Molberg. Justices Myers and Garcia
                                             participating.

      Based on the Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 13th day of January, 2022.




                                       –4–